DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4 August 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that O’Brien teaches TS7 and TS750 for smooth, uncreped surfaces only, it is noted that O’Brien discloses in paragraph [0078] that the inventive material can be creped or uncreped. It is further noted that O’Brien discloses in paragraph [0006] that uncreped surfaces can exhibit higher than desired TS7 and TS750 values. Therefore, O’Brien does not explicitly teach only uncreped surfaces can have the desired low TS7 and TS750 values, nor does O’Brien teach away from creped surfaces having low TS7 and TS750 values. O’Brien teaches an advantage to low TS7 and TS750 values within the claimed ranges, providing a softer feel to the consumer, and one of ordinary skill in the art would be motivated by the teaching of O’Brien to modify either a smooth or a patterned surface to have low TS7 and TS750 values.
Applicant’s arguments filed 4 August 2022, with respect to the rejection under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 4-6, 14-15, and 17 under 35 U.S.C. 112(b) has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashraf et al. (2017/0027774; herein after ‘Ashraf’) in view of O’Brien Stickney et al. (2017/0009401; herein after ‘O’Brien’).
With respect to claims 1 and 13, Ashraf discloses an absorbent article, as shown in figure 28, comprising a topsheet 224, a backsheet film 225, and an absorbent core 228. The topsheet comprises a nonwoven fabric, as disclosed in paragraph [0134], comprising a wearer-facing surface, as shown in figure 29. First and second visually discernable zones are on the wearer-facing surface each having a pattern of three-dimensional features, as shown in figure 19. Each of the three-dimensional features defines a microzone having a first region 92 and a second region 94, as shown in figure 18. The first and second regions have a difference in value for an intensive property wherein at least one of the microzones in the first zone is different from at least one of the microzones in the second zone, as disclosed in paragraph [0107]. 
Ashraf discloses all aspects of the claimed invention with the exception of a portion of the wearer-facing surface comprising the pattern of three-dimensional features having a TS7 value in the range of about 1-4.5 dB V2 rms and a TS750 value in the range of about 6-30 B V2 rms, according to the Emtec test. O’Brien discloses that a suitable range of a TS7 value for a nonwoven fabric is less than 4 B V2 rms, and a suitable range of a TS750 value is greater than 6 B V2 rms, according to the Emtec test, as disclosed in paragraph [0068]. These TS7 and TS750 values provide the nonwoven with the softness desired by consumers, as disclosed in paragraphs [0006-0010]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the wearer-facing surface comprising the pattern of three-dimensional features of the nonwoven fabric of Ashraf with a TS7 value in the range of about 1-4.5 dB V2 rms and a TS750 value in the range of about 6-30 B V2 rms, according to the Emtec test, as taught by O’Brien, to provide the portion of the nonwoven that contacts a wearer with the softness desired by consumers to achieve a more comfortable material against the skin of the wearer.
With respect to claim 2, Ashraf discloses all aspects of the claimed invention with the exception of the wearer-facing surface having a D-value of about 2-6 mm/N. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the wearer-facing surface of Ashraf with a D-value of about 2-6 mm/N to achieve the predictable result of a nonwoven having a soft feel to provide improved comfort against the skin of a wearer. 
With respect to claim 3, the nonwoven fabric of Ashraf comprises a spunbond nonwoven fabric, as disclosed in paragraph [0051].
With respect to claims 4 and 14, Ashraf further discloses an outer cover nonwoven fabric in a facing relationship with the backsheet film comprising a second nonwoven fabric having a garment-facing surface, as disclosed in paragraph [0139]. The second nonwoven fabric has third and fourth visually discernible zones having a pattern of three-dimensional features, as shown in figure 19. Each of the three-dimensional features defines a microzone having a third region 92 and a fourth region 94, as shown in figure 18. The third and fourth regions have a difference in value for an intensive property wherein at least one of the microzones in the third zone is different from at least one of the microzones in the fourth zone, as disclosed in paragraph [0107]. 
Ashraf discloses all aspects of the claimed invention with the exception of a portion of the garment-facing surface having a TS7 value in the range of about 1-4.5 dB V2 rms and a TS750 value in the range of about 6-30 B V2 rms, according to the Emtec test. O’Brien discloses that a suitable range of a TS7 value for a nonwoven fabric is less than 4 B V2 rms, and a suitable range of a TS750 value is greater than 6 B V2 rms, according to the Emtec test, as disclosed in paragraph [0068]. These TS7 and TS750 values provide the nonwoven with the softness desired by consumers, as disclosed in paragraphs [0006-0010]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the garment-facing surface of the nonwoven fabric of Ashraf with a TS7 value in the range of about 1-4.5 dB V2 rms and a TS750 value in the range of about 6-30 B V2 rms, according to the Emtec test, as taught by O’Brien, to provide the portion of the nonwoven with the softness desired by consumers to achieve a more comfortable material when touched by the wearer.
With respect to claim 5, Ashraf discloses all aspects of the claimed invention with the exception of the garment-facing surface having a D-value of about 2-6 mm/N. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the garment-facing surface of Ashraf with a D-value of about 2-6 mm/N to achieve the predictable result of a nonwoven having a soft feel to provide improved comfort against the skin of a wearer.
With respect to claim 6, the nonwoven fabric and second nonwoven fabric of Ashraf comprise crimped fibers, as disclosed in paragraph [0066].
With respect to claim 7, Ashraf discloses all aspects of the claimed invention with the exception of the intensive property being thickness wherein the difference in thickness between the first and second regions is greater than about 25 microns. Ashraf shows in figure 4 that the thickness of the nonwoven fabric varies to create the three-dimensional features. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a difference in thickness between the first and second regions of Ashraf of greater than about 25 microns to achieve the predictable result of a nonwoven fabric having three-dimensional features with a large enough difference in thickness to have a visually discernable pattern therein.
With respect to claim 8, the intensive property is basis weight, and the difference in basis weight between the first and second regions is greater than about 5 gsm, as disclosed in paragraphs [0101] and [0107] of Ashraf. The method of measuring basis weight does not affect the basis weight.
With respect to claim 9, the intensive property is density, as disclosed in paragraph [0109] of Ashraf, and Ashraf shows in figures 3 and 4 that a visually discernable pattern is formed by creating areas of compression having a higher density. Ashraf does not disclose a difference in volumetric density between the first and second region is greater than 0.042 g/cc. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the nonwoven of Ashraf with a difference in volumetric density between the first and second region is greater than 0.042 g/cc to achieve the predictable result of regions having distinctly different levels of compression and density to create a distinct visual pattern, as shown in figures 3 and 4 of Ashraf.
With respect to claim 10, Ashraf discloses in paragraph [0136] that some portions of the topsheet may be made hydrophobic and some portions may be made hydrophilic, but does not explicitly disclose that the first region is hydrophobic and the second region is hydrophilic. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the first region of Ashraf hydrophobic and the second region hydrophilic to achieve the predictable result of a topsheet having both hydrophobic and hydrophilic regions so that fluid may be directed to and pass through the hydrophilic poritons.
With respect to claim 11, Ashraf discloses in paragraph [0073] that the nonwoven can be treated with a surfactant to make it more permeable to body exudates, but does not explicitly disclose that the second region comprises a surfactant and the first region is surfactant free. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide surfactant on the second region of Ashraf but not the first region to achieve the predictable result of a topsheet that has areas of surfactant that are more permeable to body exudates while not using surfactant on areas that do not require higher permeability.
With respect to claim 12, Ashraf discloses all aspects of the claimed invention with the exception of the first region exhibiting a contact angle of greater than 90 degrees. Materials with contact angles of greater than 90 degrees are “nonwettable” or hydrophobic. Ashraf discloses in paragraph [0136] that portions of the nonwoven fabric can be made to be hydrophobic. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the first region of Ashraf with a contact angle of greater than 90 degrees to achieve the predictable result of rendering the first region hydrophobic.
With respect to claim 15, Ashraf discloses in paragraph [0137] that the outer cover should prevent or inhibit the passage of fluids, but does not disclose the outer cover nonwoven material is hydrophobic. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the outer cover nonwoven material of Ashraf hydrophobic to achieve the predictable result of a material that does not allow the passage of fluids to prevent leakage through the outer cover.
With respect to claim 16, Ashraf discloses all aspects of the claimed invention with the exception of the wearer-facing surface having a total region one area in the range of 5-25% of the total area. Ashraf shows in figure 19 that the first region 122 covers only a small portion of the total surface area, but remains silent as to the area of the first region. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the first region of Ashraf with a total region one area in the range of 5-25% of the total area to achieve the predictable result of a first region that occupies only a small portion of the total topsheet.
With respect to claim 17, Ashraf discloses all aspects of the claimed invention with the exception of the garment-facing surface having a total region one area in the range of 5-25% of the total area. Ashraf shows in figure 19 that the first region 122 covers only a small portion of the total surface area, but remains silent as to the area of the first region. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the first region of Ashraf with a total region one area in the range of 5-25% of the total area to achieve the predictable result of a first region that occupies only a small portion of the total backsheet.
With respect to claims 18-19, Ashraf discloses all aspects of the claimed invention with the exception of the first region having a Time to Wick value of about 10-60 seconds and the second region having a Time to Wick region of about 0.5-10 seconds. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the first region of Ashraf with a Time to Wick value of about 10-60 seconds and the second region with a Time to Wick region of about 0.5-10 seconds to achieve the predictable result of a topsheet that has fast wicking times to allow body exudates to quickly pass through to the absorbent core.
With respect to claim 20, With respect to claims 1 and 13, Ashraf discloses an absorbent article, as shown in figure 28, comprising a topsheet 224, a backsheet film 225, and an absorbent core 228. The topsheet comprises a nonwoven fabric, as disclosed in paragraph [0134], comprising a wearer-facing surface, as shown in figure 29. First and second visually discernable zones are on the wearer-facing surface each having a pattern of three-dimensional features, as shown in figure 19. Each of the three-dimensional features defines a microzone having a first region 92 and a second region 94, as shown in figure 18. The first and second regions have a difference in value for an intensive property wherein the intensive property is basis weight, as disclosed in paragraph [0107]. 
Ashraf discloses all aspects of the claimed invention with the exception of a portion of the wearer-facing surface comprising the pattern of three-dimensional features having a TS7 value in the range of about 1-4.5 dB V2 rms and a TS750 value in the range of about 6-30 B V2 rms, according to the Emtec test. O’Brien discloses that a suitable range of a TS7 value for a nonwoven fabric is less than 4 B V2 rms, and a suitable range of a TS750 value is greater than 6 B V2 rms, according to the Emtec test, as disclosed in paragraph [0068]. These TS7 and TS750 values provide the nonwoven with the softness desired by consumers, as disclosed in paragraphs [0006-0010]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the wearer-facing surface comprising the pattern of three-dimensional features of the nonwoven fabric of Ashraf with a TS7 value in the range of about 1-4.5 dB V2 rms and a TS750 value in the range of about 6-30 B V2 rms, according to the Emtec test, as taught by O’Brien, to provide the portion of the nonwoven that contacts a wearer with the softness desired by consumers to achieve a more comfortable material against the skin of the wearer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781